In a letter dated May 1, 2000, to the Clerk of the Appellate Courts, respondent Carl A. Fleming, of Eudora, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. R. Annot. 246).
At the time respondent surrendered his license, a panel report from a disciplinary hearing held on January 12, 2000, had been docketed with the Clerk of the Appellate Courts. In that panel hearing report, there were findings that respondent was dilatory in the handling of a workers compensation case and had misrepresented the status of the case to his client for an extensive period of time. Four additional complaints were being investigated by the Disciplinary Administrator’s office at the time respondent surrendered his license.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Carl A. Fleming be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Carl A. Fleming from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).